Judgment affirmed, without costs of this appeal to either party. All concur, except Bastow and Goldman, JJ., who dissent and vote to reverse and to grant a new trial, in the following memorandum: The verdict is contrary to the evidence whether based on a finding of contributory negligence on the part of plaintiff or absence of negligence on the part of defendant. (Appeal from judgment of Erie Trial Term in favor of defendant in an automobile negligence action; also appeal from order denying motion for a new trial.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Veeehio, JJ.